 



Exhibit 10.2
AGREEMENT
     AGREEMENT made as of May___, 2001, by and between Levitt and Sons, Inc., a
Maryland corporation having its principal office at 7777 Glades Road, Boca
Raton, Florida 33434 (the “Employer”), and Elliott M. Wiener, having an address
at 5730 Northwest 42(nd) Court, Boca Raton, Florida 33496 (the “Employee”).
WITNESSETH:
     WHEREAS, the Employer is desirous of the services of the Employee as herein
provided, and
     WHEREAS, the Employee is willing to perform such services hereunder;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, it is mutually covenanted and agreed as follows:
     1. Employment. The Employer hereby employs the Employee and the Employee
hereby accepts employment, and agrees to devote his best efforts and
substantially all of his business time and attention, except during vacation
periods (which shall not be less than 20 days in each calendar year) and period
of illness or other disability, to the business of the Employer.
     2. Term. The term of this Agreement shall commence as of January 1, 2002
and shall continue to and including December 31, 2005 except as otherwise herein
provided. From and after December 31, 2005, the term shall automatically be
extended from year to year for one year unless either party provides notice not
to so extend this Agreement, which notice, if given, must first be given at
least six months prior to December 31, 2005 and thereafter must be given at
least six months prior to the end of the term as same may have been extended
hereby.
     3. Compensation. The Employer agrees to pay the Employee and the Employee
agrees to accept the following compensation and benefits during his term of
employment:

1



--------------------------------------------------------------------------------



 



  (a)   Base salary shall be paid at the annual rate of $400,000. Such salary
shall be payable in accordance with the normal payroll practices of the
Employer.     (b)   It is the objective that the Employer is to achieve on an
annual basis, at least a fifteen percent (15%) after tax return on equity for
each fiscal year of the Employer (“Objective Return”). After the annual
certified audit of the Employer has been prepared by the Employer’s independent
certified accountants and it is determined that the Employer has obtained the
Objective Return in such fiscal year, then an incentive compensation shall be
paid to Employee within thirty (30) days of such determination in an amount to
be determined by mutual written agreement of Employee and the Chairman of the
Board of the Employer (“Incentive Compensation”).

     In the event that the controlling interest in the Employer is sold to a
third party not affiliated with Levitt Corporation, then the parties hereby
agree that for purposes of the Incentive Compensation payable from and after the
date of such sale, the parties shall utilize the methodology for computing the
Incentive Compensation during the last fiscal year immediately prior to such
sale in order to determine the methodology for computing Incentive Compensation
from and after the sale.

  (c)   Nothing contained herein shall be deemed to impact that certain Levitt
Corporation Deferred Compensation Plan and Split Dollar Agreement for Elliott
Wiener dated December 23, 1993 (“Deferred Compensation

2



--------------------------------------------------------------------------------



 



      Agreement”) which Deferred Compensation Agreement shall remain in full
force and effect.

     In addition, the Employee shall be entitled to such group life insurance,
retirement, medical insurance, hospitalization, vacation, disability, and
similar employee benefit plans as may exist for the benefit of Employer’s
executive officers generally (“perquisites”).
     4. Expenses. The Employee shall be reimbursed for reasonable out-of-pocket
expenses incurred by him attributable to and in furtherance of the Employer’s
business, upon submission of reasonable itemized vouchers therefor.
     5. Duties and Covenants. The employee is engaged as President, and Chief
Executive Officer of the Employer and is to perform such duties and services as
may be assigned to him from time to time by the Board of Directors or principal
executive officers of the Employer and shall observe the by-laws and policies of
the Employer from time to time promulgated by the Board of Directors and
principal executive officers thereof. Notwithstanding the foregoing, in no event
shall the Employee be required to perform services not commensurate with his
office. The Employee agrees that he will devote his entire business time,
attention and best efforts and will not engage in any conduct detrimental in any
material respect to the business and affairs of the Employer and its affiliates,
and will not engage or be interested in any capacity, directly or indirectly, in
any other business activity during the term of the Agreement; provided, however,
that the Employee may continue to maintain his investment in the partnership
developing Cascade Lakes. Nothing contained in this paragraph 5 shall prevent
the Employee from investing in passive equity interests in real estate provided
such investments are not inconsistent with Employee’s responsibilities
hereunder, or holding stock (less than 3% of the outstanding) in any public
corporation. In no event (including removal from office under

3



--------------------------------------------------------------------------------



 



paragraph 6 below) shall the Employer directly or indirectly require the
Employee to relocate his principal residence outside of South Florida. Employee
understands that the corporate plan for succession of the corporate officers is
of significant importance to the Employer in order to provide for the continued
success of the business of the Employer and as such the Employee accepts this
responsibility and shall make his best efforts to accomplish this objective.
     The Employee agrees that during the term of this Agreement and at all times
thereafter, he will not, without the Employer’s prior written consent, divulge,
furnish or make accessible to any third party (other than in the regular course
of business of the Employer or its subsidiaries or as required by law or valid
legal process) any non-public, confidential information of or concerning the
Employer or its affiliates.
     Inasmuch as the Employee’s breach or attempted breach of any provision of
this paragraph 5 would cause grave damage to the Employer or its affiliates not
measurable in money damages, the Employer shall, in addition to all other
remedies, be entitled to a temporary and permanent injunction and/or a decree
for specific performance of the terms of this paragraph 5, without being
required to furnish any bond or other security or to show any actual damages. If
any provision of this paragraph 5 shall be held to be invalid or unenforceable,
such provision shall be construed so as to be narrowed to the least extent
necessary to make such provision valid and enforceable.
     6. Termination. (a) This Agreement shall be terminable by the Employer only
upon the Employee’s death, in the event of such physical or mental disability or
illness of the Employee as prevents his performance of the duties incident to
this employment for a period of no less than three (3) consecutive months or an
aggregate of 120 days in any period of twelve

4



--------------------------------------------------------------------------------



 



(12) months (“disability”), for cause (as hereafter defined) or as provided
below. For purposes of this Agreement “cause” shall mean:
(i) gross or willful misconduct, gross negligence or material failure to perform
Employee’s duties under this Agreement (which gross negligence or material
failure shall have an adverse effect on the Employer’s business and shall either
not be curable or, if curable, shall continue uncured for more than 15 days
after the Employee’s receipt of written notice setting forth with particularity
such misconduct); or
          (ii) conviction of a felony or act of fraud or dishonesty.
In connection with any termination hereunder, all amounts owing and accrued to
the Employee on the date of termination shall be paid promptly to the Employee
upon termination,
(b) Upon the death of the Employee during the Term, the Employee’s
beneficiary(ies) shall receive any Incentive Compensation determined to be due
in accordance with Paragraph 3(b) for the fiscal year in which such death
occurs.
     7. Notices. Any notice in connection with this Agreement shall be in
writing and personally delivered, sent by overnight delivery service or sent by
registered or certified mail to the addressee at its or his address set forth
above, or to such other address(es) as either party may designate by like
written notice to each other.
     8. Binding Effect. This Agreement shall be binding upon the parties hereto,
their respective heirs, administrators, successors and assigns, and shall inure
to benefit of and be binding upon the Employer, its affiliates, and their
successors and assigns.
     9. Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes any prior employment agreements or understandings between
them. It may not be changed, waived, extended or terminated orally, but only by
a writing signed by the party against

5



--------------------------------------------------------------------------------



 



whom enforcement of any change, waive, extension or termination is sought. The
headings herein have been inserted for convenience only, and are not to be part
of this Agreement.
     10. Governing Law, Venue. This Agreement shall be governed by the laws of
the State of Florida. Any and all suits, legal actions or proceedings missing
out of this Agreement shall be brought in the court of competent jurisdiction in
Palm Beach, Florida, and the parties irrevocably waive any objection to such
choice of venue.

              LEVITT AND SONS, INC.
 
       
 
  By:   /s/ John E. Abdo,
 
       
 
      John E. Abdo, Chairman of the Board
 
       
 
      /s/ Elliott M. Wiener      
 
      Elliott M. Wiener

6